DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
 	Applicant’s arguments filed 10/14/21 with respect to amended claim 1 have been considered but are largely moot because the new ground of rejection now relies upon the secondary reference of Pulhamus (US 5,646,832) to teach the claimed passive snubber circuit. Furthermore, Lin (US 2013/0063853) teaches a related snubber circuit (Fig. 24 100A) with a parallel capacitor and zener and where the series BJT acts as a fast diode. Examiner concludes it would have been obvious to added the claimed passive snubber circuit to the known topology of Weinmeir. Rejections under Weinmeir in view of Pulhamus are presented below.
 	Applicant's arguments filed 10/14/21 with respect to amended claim 17 have been fully considered and are persuasive. The amendment has overcome the prior art rejections.
Claim Rejections - 35 USC § 103
  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 7, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weinmeir (US 2004/0022080) in view of Pulhamus (US 5,646,832).
 	With respect to claim 1, Weinmeir discloses a forward converter comprising: an input voltage source (Fig. 1 generates UE), the input voltage source being divided into a plurality of divided input voltage sources (Fig. 1 C1-C4), each of the divided input voltage sources providing a portion of a total input voltage (Fig. 1 UE) of the input voltage source; an output circuit (Fig. 1 D1,D2,C5,L6) including a first output circuit switching device (Fig. 1 D1), a second output circuit switching device (Fig. 1 D2), an output inductor (Fig. 1 L6), and an output capacitor (Fig. 1 C5); a transformer (Fig.1 Tr) having a plurality of primary windings (Fig. 1 L1-L4) coupled to a magnetic core (paragraph 25), a secondary winding (Fig. 1 L5) inductively coupled to the plurality of primary windings by being coupled to the magnetic core, and a relaxation winding (Fig. 1 La) inductively coupled to the magnetic core, wherein each primary winding among the plurality of primary windings is connected in series with a corresponding primary side switching device (Fig. 1 T1-T4), a combination of the primary winding (Fig. 1 L1-L4) and the corresponding primary side switching device (Fig. 1 T1-T4) is in parallel with a corresponding divided voltage source (Fig. 1 C1-C4) among the plurality of divided input voltage sources, the secondary winding is connected to output an output voltage (Fig. 1 UA) via the output circuit, and the relaxation winding is connected across the plurality of divided input voltage sources (Fig. 1 La,D3 across C1-C4); and a controller circuit (Fig. 1 AST) connected to each of the primary side switching devices and adapted to control (Fig. 1 gates T1-T4) each of the primary side switching devices in a manner that controls power flow from the input voltage source to the output capacitor, the control A fedback to AST to control T1-T4) of an indication of a voltage (Fig. 1 UA) across the output capacitor (Fig. 1 C5). Weinmeir remains silent as to implementing an additional snubber circuit.
 	Pulhamus discloses a voltage snubbing circuit consisting of a passive snubber circuit consisting of a diode (Fig. 5 56), a capacitor (Fig. 5 64) and a zener diode (Fig. 5 58); and wherein: the voltage snubbing circuit is associated with one of the primary windings (Fig. 5 66); and the voltage snubbing circuit is configure to reduce a voltage overshoot (Fig. 5 provides freewheeling path for current through 66 when 52 turns off) across one of more primary side switching devices (Fig. 5 52) and discharge a transformer leakage inductance (Fig. 5 leakage inductance of 66) of the transformer (Fig. 5 46).It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a voltage snubbing circuit consisting of a passive snubber circuit consisting of a diode, a capacitor and a zener diode; and wherein: the voltage snubbing circuit is associated with one of the plurality of primary windings; and the voltage snubbing circuit is configure to reduce a voltage overshoot across one of more primary side switching devices and discharge a transformer leakage inductance of the transformer in order to reduce a voltage overshoot across one of more primary side switching devices and discharge a transformer leakage inductance of the transformer.
 	With respect to claim 2, Weinmeir in view of Pulhamus make obvious the forward converter of claim 1, further comprising: a capacitive divider (Fig. 1 C1-C4) connected to the input voltage source and adapted to divide the total input voltage of the input voltage source into the plurality of divided input voltage sources through utilization of a plurality 
  	With respect to claim 3, Weinmeir in view of Pulhamus make obvious the forward converter of claim 2, wherein: the primary side switching devices act to balance respective portions of the total input voltage of the input voltage source among the plurality of series-connected capacitive devices (paragraph 27).  	With respect to claim 7, Weinmeir discloses the forward converter of claim 1, wherein: one or more of the primary side switching devices comprises a metal-oxide-semiconductor field-effect transistor (Fig. 1 T1-T4).  	With respect to claim 15, Weinmeir in view of Pulhamus make obvious the forward converter of claim 1, wherein: the input voltage source provides direct current electricity (Fig.1 UE).  	With respect to claim 16, Weinmeir in view of Pulhamus make obvious the forward converter of claim 1, wherein: the relaxation winding (Fig. 1 La) is connected across the plurality of divided input voltage sources via a diode (Fig.1 D3).  	With respect to claim 18, Weinmeir in view of Pulhamus make obvious the forward converter of claim 1, wherein: the controller circuit is configured to operate each . 

 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weinmeir (US 2004/0022080) in view of Pulhamus (US 5,646,832) and further in view of Prodic (WO 2016/101058).
 	With respect to claim 4, Weinmeir in view of Pulhumus make obvious the forward converter of claim 2 as set forth above and remains silent as to implementing current sensing. Current sensing was well known in forward converters at the time of filing of the invention.
 	Prodic discloses a current sensing device (Fig. 13 152) connected between the input voltage source (Fig. 13 110) and the capacitive divider (Fig. 13 122) to measure a current through the primary side switching devices (Fig. 13 160); wherein the control (Fig. 13 170) is further based on receipt of an indication of the current measured (Fig. 13 v1(t) by the current sensing device. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a current sensing device connected between the input voltage source and the capacitive divider to measure a current through the primary side switching devices; wherein the control is further based on receipt of an indication of the current measured by the current sensing device in order to improve the control of the output voltage and limit the output current.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Weinmeir (US 2004/0022080) in view of Pulhamus (US 5,646,832) and further in view of Wang (US 2016/0204627).
 	With respect to claim 5, Weinmeier in view of Pulhumus make obvious the forward converter of claim 1 as set forth above with the input voltage source comprising capacitors in series and remains as to battery cells in series. It was known at the time of filing of the invention to form a dc voltage from battery cells in series.
 	Wang discloses a plurality of battery cells (Fig. 1 190) connected in a series connection of battery cells, the series connection of battery cells being the input voltage source, each battery cell (Fig. 1 191-193) of the plurality of battery cells being a divided input voltage source of the plurality of divided input voltage sources. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement
a plurality of battery cells connected in a series connection of battery cells, the series connection of battery cells being the input voltage source, each battery cell of the plurality of battery cells being a divided input voltage source of the plurality of divided input voltage sources, in order to the power output from a battery source in order to provide portability and maintain the output even if a rectifier AC source was unavailable.

 	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weinmeir (US 2004/0022080) in view of Pulhamus (US 5,646,832) and further in view of Inou (US 4,685,039). 	With respect to claim 6, Weinmeir in view of Pulhumus make obvious the forward .
 	Inou teaches a forward converter wherein the primary switches (Fig.3 Q1,Q2) may all be switched simultaneously (Fig. 4A) or wherein the controller circuit is configured to enable only one primary side switching device at a time (Fig. 4B). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein: the controller circuit is configured to enable only one primary side switching device at a time in order to decrease the output capacitance as taught by Inou (column 4, lines 5-10).

 	With respect to claim 8, Weinmeir in view of Pulhumus make obvious the forward converter of claim 1, wherein the transistors are FETs and remains silent as to wherein the transistors are BJTs. It was well known at the time of filing of the invention to implement switching transistors as BJTs.
 	Inou discloses wherein: one or more of the primary side switching devices comprises a bipolar junction transistor (Fig.3 Q1,Q2). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein: one or more of the primary side switching devices comprises a bipolar junction transistor, due to high achievable collector-emitter voltage of BJTs.

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weinmeir (US 2004/0022080) in view of Pulhamus (US 5,646,832) and further in view of Yasamura (US 6,687,137)
With respect to claim 9, Weinmeir in view of Pulhumus make obvious the forward converter of claim 1, wherein the transistors are FETs and remains silent as to wherein the transistors are IGBTs. It was well known at the time of filing of the invention to implement switching transistors as IGBTs.
 	Yasamura discloses a forward converter (Fig. 1) wherein: one or more of the primary side switching devices comprises an insulated-gate bipolar transistor (Fig. 8 IGBT).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement one or more of the primary side switching devices comprises an insulated-gate bipolar transistor due to their high withstand voltage collector-emitter.

 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weinmeir (US 2004/0022080) in view of Pulhamus (US 5,646,832) and further in view of Slack (US 5,864,473).
 	With respect to claim 14, Weinmeir in view of Pulhumus make obvious the forward converter of claim 1 as set forth above, and states the DC voltage is often obtained by rectifying a line voltage (paragraph 3), but remains silent as to implementing an input filter. It was well known to implement an input filter for a forward converter.
 	Slack discloses a forward converter (Fig. 1 10) wherein: the input voltage source provides alternating current electricity (Fig. 1 12), the forward converter further compromising a diode rectifier (Fig. 1 14) and an input filter (Fig. 1 20,22). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to . 
 	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinmeir (US 2004/0022080) in view of Pulhamus (US 5,646,832) and further in view of Ganesh (US 2015/0207423). 	With respect to claim 19, Weinmeir in view of Pulhumus make obvious the forward converter of claim 1, as set forth above, and remains silent as to the conduction mode. CCM was well known in forward converters at the time of filing the invention.
 	Ganesh discloses a forward converter (Fig. 3) wherein: the controller circuit (Fig. 3 12) is configured to operate a magnetizing inductance of a primary winding (Fig. 3 Np) in a continuous conduction mode (paragraph 53). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein: the controller circuit is configured to operate a magnetizing inductance of a primary winding among the plurality of primary windings in a continuous conduction mode, in order to power the load under high load conditions. 
 	With respect to claim 20, Weinmeir in view of Pulhumus make obvious the forward converter of claim 1, as set forth above, and remains silent as to the conduction mode. DCM was well known in forward converters at the time of filing the invention.
p) in a continuous conduction mode (paragraph 53). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein: the controller circuit is configured to operate a magnetizing inductance of a primary winding among the plurality of primary windings in a discontinuous conduction mode, in order to power the load under light load conditions. 
 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Weinmeir (US 2004/0022080) in view of Pulhamus (US 5,646,832) and further in view of Han (US 2014/0035477).
 	With respect to claim 21, Weinmeir in view of Pulhumus make obvious the forward converter of claim 1 as set forth above, and remains silent as to the conduction mode. BCM was well known in forward converters at the time of filing the invention.
 	Han discloses a forward converter (Fig. 6B 100) wherein: the controller circuit is configured to operate a magnetizing inductance of a primary winding (Fig. 6B P) in a boundary conduction mode (Fig. 7A I(Lm)). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the controller circuit is configured to operate a magnetizing inductance of a primary winding among the plurality of primary windings in a boundary conduction mode, in order to provide the desired output with a simple control.
Allowable Subject Matter
 	Claims 17 and 22-25 are allowed. The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 17, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a transformer having a plurality of primary windings coupled to a magnetic core, a secondary winding inductively coupled to the plurality of primary windings by being coupled to the magnetic core, and a relaxation winding inductively coupled to the magnetic core, wherein each primary winding among the plurality of windings is connected in series with a corresponding primary side switching device, a combination of the primary winding and the corresponding primary side switching device is in parallel with a corresponding divided voltage source among the plurality of divided input voltage sources, the second winding is connected to output an output voltage via the output circuit, and a series combination consisting of the relaxation winding and a diode is connected across the output capacitor.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 2013/0063853) teaches a snubber circuit (Fig. 24 100A) with a parallel capacitor and zener and where the BJT acts as a fast diode.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839